DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-28 are currently pending.

Drawings
2.	Figures 6-13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated1. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1, 15, 20, and all dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 15, and 20: it is unclear if the claimed updating steps/functions are required to be the same. For instance, claim 1 recites “a software defined network agent to (i) update a master software defined network controller” (lines 5-6); and “in response to an update of the master software defined network controller” (lines 8-9). For purposes of examination, the said limitations are interpreted as “in response to the same or a different update of the master software defined network controller.”
	The rationale set forth above regarding the device of claim 1 is applicable to the method and computer readable media of claims 15 and 20, respectively.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1, 20, 26, and all dependent thereon, are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to non-statutory subject matter. The claim(s) do not fall within at least one of the four categories of patent eligible subject matter2.

Regarding claims 1 and 26: each of the entities within the claimed devices (i.e. “memory region manager,” “software define network agent,” and “virtual switch”) is not required to have a physical or tangible form. Under broadest reasonable interpretation, each entity is not preempted from solely encompassing “software per se.” See MPEP 2106.03.

Regarding claim 20: the claim is directed to “one or more computer-readable storage media.” The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

11.	Claims 1-3, 6-8, 13-17, 20-22, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0109417 (hereinafter “Chang”), in view of U.S. Publication No. 2018/0150298 (hereinafter “Balle”), in further view of U.S. Publication No. 2016/0352538 (hereinafter “Chiu”), and in further view of U.S. Publication No. 2016/0188527 (hereinafter “Cherian”).

Regarding claims 1, 15, 20, and 27: Chang teaches a compute device comprising: 
a memory region manager to configure a first virtual switch endpoint associated with a first server instance, wherein the first server instance is associated with a device of the compute device (See, e.g., figure 1 and [0023]-[0025]; note resource monitor 124 and/or hypervisor 120; communications with devices within and outside the end host 110 are associated with virtual instances of NFs and/or VMs.); 
a software defined network agent to [communicate with] a master software defined network controller in response to configuration of the first virtual switch endpoint wherein [a] first virtual tunnel is associated with the first virtual switch endpoint and a first remote [device] (See, e.g., figure 1; note NF Agent 125 and/or Hypervisor 120 communicate(s) with SDN Controller 155, NF Controller 151, and/or Infrastructure Manager 150. See also [0093]-[0096]; note tunneling functionality.); and 
(See, e.g., figure 1; note Virtual Switch 126; note also [0025], [0040]-[0041], [0096].).
Chang does not explicitly state wherein the end host and/or remote device are (or “associated with”) an “accelerator device” and “compute sled” as claimed. However, in a similar field of endeavor, Balle teaches implementing these features (See, e.g., figure 12; note compute sled 1230 and accelerator sled 1240. See also [0077].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Balle, such as the sled and/or disaggregation functionality, within the system of Chang, in order to utilize remote resource and improve processing efficiencies (note Balle [0048]: “allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center”).
Chang modified by Balle may teach or imply (See, e.g., Chang: p. 14, col. 1, lines 7-10; also [0079]. See also Balle: [0046] and [0052].), but fails to explicitly state functionality to “update a master software defined network controller in response to configuration of the first virtual switch endpoint, and (ii) receive a virtual tunnel configuration associated with a first virtual tunnel from the master software defined network controller in response to an update of the master software defined network controller.” However, Chiu teaches a system that overlaps much of the teachings of Chang modified by Balle (See, e.g., figure 1c; note SDN agent, SDN controller, and tunnel instantiation), and further teaches updating and receiving tunnel configuration information from the SDN controller (See, e.g., [0047]-[0048], [0053], and [0073].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features 
Chang modified by Balle and Chiu does not explicitly state wherein the server instance is a remote direct memory access (RDMA) server instance. However, in a similar field of endeavor, Cherian teaches applying RDMA transfer protocols in physical and virtual environments using a Software Defined Network approach (See, e.g., figure 1, [0006], and [0038]-[0043]; note VM tunnel mapping associated with instances of an overlay network incorporating RDMA functions.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cherian, such as the RDMA and SDN functionality, within the system of Chang modified by Balle and Chiu, in order to implement known RDMA data transfer protocols using an overlay network while supporting multi-tenancy in a Software Defined Data Center (note Cherian [0004]).
The rationale set forth above regarding the device of claim 1 is applicable to the method, media, and device of claims 15, 20, and 27, respectively.

Regarding claims 2, 16, 21, and 28: Chang modified by Balle, Chiu, and Cherian further teaches wherein the first RDMA server instance is to transfer data to the first accelerator device with one or more RDMA verbs in response to switching of the virtual tunnel traffic (See, e.g., [0002] and [0091].). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the device of claim 2 is applicable to the method, media, and device of claims 16, 21, and 28, respectively.

Regarding claims 3, 17, and 22: Chang modified by Balle, Chiu, and Cherian further teaches wherein the first virtual switch endpoint comprises a virtual network device established by an (See, e.g., Chang [0026]; Balle [0062]; Chiu [0072]; and/or Cherian [0124].). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the device of claim 3 is applicable to the method and media of claims 17 and 22, respectively.

Regarding claim 6: Chang modified by Balle, Chiu, and Cherian further teaches wherein to update the master software defined network controller comprises to update a southbound database of the master software defined network controller with data indicative of the first virtual switch endpoint (See, e.g., Chang: [0036]. See also Balle: [0002].). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.

Regarding claim 7: Chang modified by Balle, Chiu, and Cherian further teaches wherein the software defined network agent is further to update a local software defined network table with the first virtual tunnel based on the virtual tunnel configuration received from the master software defined network controller (See, e.g., Chiu: figure 1c, [0042]-[0048], and [0052]-[0054]; note SDN tables.). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

Regarding claim 8: Chang modified by Balle, Chiu, and Cherian further teaches wherein the virtual tunnel configuration is indicative of a network interface controller port and a first RDMA memory region that is associated with the first accelerator device, and wherein the virtual tunnel configuration is indicative of an IP address of the first remote compute sled (See, e.g., Chang: figures 2-3, [0031]-[0033], and [0091]. See also Chiu: [0094] and [0116].). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.
Regarding claim 13: Chang modified by Balle, Chiu, and Cherian further teaches wherein the first accelerator device comprises a field-programmable gate array (FPGA) device (See, e.g., Balle: [0003], [0028], and [0030]. See also Cherian: [0132].). The motivation for modification set forth above regarding claim 1 is applicable to claim 13.

Regarding claim 14: Chang modified by Balle, Chiu, and Cherian further teaches wherein the compute device comprises an accelerator sled (See, e.g., Balle: figure 12; note compute sled 1230 and accelerator sled 1240. See also [0077].). The motivation for modification set forth above regarding claim 1 is applicable to claim 14.

12.	Claims 4, 5, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Balle, in further view of Chiu, in further view of Cherian, and in further view of U.S. Patent No. 6,779,051 (hereinafter “Basil”).

Regarding claims 4, 18, and 23: Chang modified by Balle, Chiu, and Cherian may teach or imply [configuration] to: receive the virtual tunnel traffic from the first remote compute sled via a network interface controller of the compute device; de-encapsulate the virtual tunnel traffic to generate one or more RDMA verbs; and forward the one or more RDMA verbs to the first RDMA server instance in response to de-encapsulation of the virtual tunnel traffic (See e.g., the explanation set forth above regarding claim 1. See also Chiu [0052]-[0055], [0075], and [0067]; note GRE key functionality, decapsulation, and management of tunnel interfaces.). However, Chang modified by Balle, Chiu, and Cherian does not explicitly state matching of the key. To this extent this feature is not inherent to the system of Chang modified by Balle, Chiu, and Cherian, this feature is nevertheless taught by Basil (See, e.g., col. 4, lines 16-24.). It would have been obvious to one having 
The rationale set forth above regarding the device of claim 4 is applicable to the method and media of claims 18 and 23, respectively.

Regarding claim 5: Chang modified by Balle, Chiu, Cherian, and Basil further teaches [configuration] to: receive the virtual tunnel traffic from a second remote compute sled via the network interface controller; determine whether the virtual tunnel traffic matches a second tunnel key associated with a second virtual tunnel, wherein the second virtual tunnel is associated with a second virtual switch endpoint and the second remote compute sled, and wherein the second virtual switch endpoint is associated with a second RDMA server instance that is associated with a second accelerator device of the compute device; de-encapsulate the virtual tunnel traffic to generate the one or more RDMA verbs in response to a determination that the virtual tunnel traffic matches the second tunnel key; and forward the one or more RDMA verbs to the second RDMA server instance in response to de-encapsulation of the virtual tunnel traffic (See, e.g., Basil: col. 4, lines 16-24; note multiple tunnels are implemented. See also the explanation set forth above regarding claim 1; note multiple end host and/or sleds are implemented.). The motivation for modification set forth above regarding claim 4 is applicable to claim 5.

13.	Claims 9-12, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Balle, in further view of Chiu, in further view of Cherian, and in further view of U.S. Publication No. 2010/0017802 (hereinafter “Lojewski”).

Regarding claims 9, 19, and 24: Chang modified by Balle, Chiu, and Cherian may teach or imply, but nevertheless fails to explicitly state wherein the memory region manager is further to: create a first RDMA memory region associated with the first accelerator device; and associate the first RDMA server instance with the first RDMA memory region. However, this feature is taught by Lojewski (See, e.g., [0002] and [0021]-[0027].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lojewski, such as the memory functionality, within the system of Chang modified by Balle, Chiu, and Cherian, in order to organize distributive memories (note Lojewski: abstract).
The rationale set forth above regarding the device of claim 9 is applicable to the method and media of claims 19 and 24, respectively.

Regarding claim 10: Chang modified by Balle, Chiu, Cherian, and Lojewski further teaches wherein the first RDMA server instance is further to enforce access control to the first RDMA memory region based on the first virtual tunnel in response to switching of the virtual tunnel traffic (See, e.g., Lojewski: [0021] and [0034].). The motivation for modification set forth above regarding claim 9 is applicable to claim 10.

Regarding claims 11 and 25: Chang modified by Balle, Chiu, Cherian, and Lojewski further teaches wherein to create the first RDMA memory region associated with the first accelerator device comprises to create the first RDMA memory region associated with the first accelerator device in response to booting of the compute device (See, e.g., Lojewski: [0021].). The motivation for modification set forth above regarding claim 9 is applicable to claim 11.
The rationale set forth above regarding the device of claim 11 is applicable to the media of claim 25.
Regarding claim 12: Chang modified by Balle, Chiu, Cherian, and Lojewski further teaches wherein to create the first RDMA memory region associated with the first accelerator device comprises to create the first RDMA memory region associated with the first accelerator device in response to composition of a virtual server that includes the remote compute device and the accelerator device (See, e.g., Lojewski: [0002] and [0021]-[0027]. Note also the explanation set forth above regarding claim 12.). The motivation for modification set forth above regarding claim 9 is applicable to claim 12.

14.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Balle, in further view of Chiu, and in further view of Cherian.

	Regarding claim 26: Chang modified by Balle, Chiu, and Cherian teaches a compute device comprising: a software defined network agent to receive a virtual tunnel configuration associated with a first virtual tunnel from a master software defined network controller, wherein the first virtual tunnel is associated with the compute device and a first virtual switch endpoint of a remote accelerator sled; and a virtual switch to switch virtual tunnel traffic from the compute sled to the first virtual endpoint with the virtual tunnel configuration (See the explanation set forth above regarding claim 1.).

Relevant Art
15.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These figures were set forth, for example, in U.S. Publication No. 2018/0027687; see figures 12-15, 20, 21, 25, and 26, respectively. 
        2 This point was discussed with the Applicant. See summary for the Interview held 5/18/2021.